Case 14-32444        Doc 29     Filed 12/10/18     Entered 12/10/18 16:14:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 32444
         Maury L Meredith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/04/2014.

         2) The plan was confirmed on 01/05/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/03/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $26,829.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-32444             Doc 29         Filed 12/10/18      Entered 12/10/18 16:14:22                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $199,950.00
           Less amount refunded to debtor                                $1,760.56

 NET RECEIPTS:                                                                                          $198,189.44


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,200.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $8,061.03
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $10,261.03

 Attorney fees paid and disclosed by debtor:                          $2,175.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 A/r Concepts                              Unsecured         200.00           NA              NA            0.00       0.00
 Ally Financial                            Secured        6,497.00       5,905.94        5,905.94           0.00       0.00
 Army & Air Force Exchange Services        Unsecured         981.00      1,112.62        1,112.62      1,112.62        0.00
 Attorney General Child Support            Priority      33,875.00            NA              NA            0.00       0.00
 Becket & Lee                              Unsecured      1,708.00       1,708.87        1,708.87      1,708.87        0.00
 Becket & Lee                              Unsecured         559.00        499.17          499.17        499.17        0.00
 BMW Financial Services                    Secured       46,849.00     45,212.72        45,212.72     45,212.72     879.18
 CAPITAL ONE                               Unsecured      4,454.00            NA              NA            0.00       0.00
 Colorado Student Loa/College Assist       Unsecured           1.00           NA              NA            0.00       0.00
 Discover Bank                             Unsecured     10,087.00     10,087.02        10,087.02     10,087.02        0.00
 Discover Personal Loans                   Unsecured     12,395.00     12,073.18        12,073.18     12,073.18        0.00
 Elan Financial Service                    Unsecured      1,722.00            NA              NA            0.00       0.00
 Horseshoe Casino                          Unsecured      3,000.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured     53,000.00     53,062.00        53,062.00     53,062.00        0.00
 Portfolio Recovery Associates             Unsecured      2,599.00       2,604.57        2,604.57      2,604.57        0.00
 Portfolio Recovery Associates             Unsecured      5,257.00       4,638.78        4,638.78      4,638.78        0.00
 Portfolio Recovery Associates             Unsecured      2,843.00       3,226.76        3,226.76      3,226.76        0.00
 Portfolio Recovery Associates             Unsecured      1,239.00       1,179.80        1,179.80      1,179.80        0.00
 Security Service-ins                      Unsecured           0.00         10.54           10.54          10.54       0.00
 Security Service-ins                      Secured       15,461.00     15,471.54        15,461.00     15,461.00     305.39
 United States Dept Of Education           Unsecured     23,170.00     23,120.59        23,120.59     23,120.59        0.00
 USAA Federal Savings                      Unsecured      4,087.00            NA              NA            0.00       0.00
 USAA Savings BANK                         Unsecured      7,815.00            NA              NA            0.00       0.00
 USAA Savings BANK                         Unsecured      5,551.00            NA              NA            0.00       0.00
 Wells Fargo Bank                          Unsecured     11,797.00     12,297.21        12,297.21     12,297.21        0.00
 Wells Fargo Bank                          Unsecured         607.00        449.01          449.01        449.01        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-32444        Doc 29      Filed 12/10/18     Entered 12/10/18 16:14:22             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00             $0.00                $0.00
       Mortgage Arrearage                                     $0.00             $0.00                $0.00
       Debt Secured by Vehicle                           $66,579.66        $60,673.72            $1,184.57
       All Other Secured                                      $0.00             $0.00                $0.00
 TOTAL SECURED:                                          $66,579.66        $60,673.72            $1,184.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $126,070.12       $126,070.12               $0.00


 Disbursements:

         Expenses of Administration                           $10,261.03
         Disbursements to Creditors                          $187,928.41

 TOTAL DISBURSEMENTS :                                                                    $198,189.44


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
